 OGLE PROTECTION SERVICE,INC. AND JAMES L. OGLE545places,including all placeswhere notices to registrants for employment arecustomarily posted.Reasonable steps shall be taken byLocal 25 toinsure thatsuch notices are not altered,defaced,or coveredby any othermaterial.(b) Sign and mail copies of said notice to the Regional Director for Region4 for transmission to and for posting by American DredgingCompany, ifwilling,at places where notices to prospective employees are customarily posted.(c)NotifyAmerican Dredging Company, in writing,that it withdraws allobjection to the employmentofA. VictorCherbonnier as a representative forthe purposes of bargaining about grievances,and mail a copy of such notificationto A. VictorCherbonnier.(d)NotifytheRegionalDirector for Region 4, in writing,within 20 daysfrom the receipt of this Decision,what steps it has taken to complyherewith Y16119 If this Recommended Order be adopted by the Board,this provision shall be modifiedto read as follows: "Notify the Regional Director for Region 4,in writing,within 10 daysof the date of this Order,what steps it has taken to comply herewith."APPENDIXNOTICE TO PROSPECTIVE EMPLOYEES OF AMERICAN DREDGING COMPANYPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board,and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify you that:WE WILL NOT condition referrals for employment to American DredgingCompany upon union membership.WE WILL NOT in any like manner restrain or coerce prospective employeesofAmerican Dredging Company in the exercise of their rights to organize;to form,join, or assist a labor organization;to bargain collectively througha bargaining agent chosen by themselves;to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection;or to refrain from any such activities(except to the extent thatthe right to refrain is limited by the lawful enforcement of a lawful union-security requirement).LOCAL 25, MARINE DMSION INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO,Union.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Security Building,,Philadelphia, Pennsylvania,Telephone No. Pennypacker5-2612,ifthey have any question concerning this notice or compliance withits provisions.Ogle Protection Service,Inc. and James L. OgleandInterna.tionalUnion,United Plant Guard Workers of America, anditsLocal 114.Cases Nos. 7-CA-4108 and 7-CA-4244.Novem-ber 6, 1964DECISION AND ORDEROn April 17,1964, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding,finding that the Respond-ents had engaged in and were engaging in certain unfair laborpractices and recommendingthat theycease and desist therefromand take certain affirmative action, as set forth in the attached Deci-149 NLRB No. 50.770-076-65-vol.149-36 546DECISIONSOF NATIONALLABOR RELATIONS BOARDsion.1He also found that the Respondents had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended that such allegations be dismissed.2 Thereafter, Respondentsand the Charging Party filed exceptions to the Decision and support-ing briefs. Thereafter, Respondents filed an answering brief to theexceptions and brief of the Charging Party and the General Counselfiled cross-exceptions and an answering brief to the exceptions andbrief of Respondents. The Respondents also filed requests for oralargument.3Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the foregoing exceptions and briefs, and theentire record in this case,4 and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner 5 except as modi-fied herein.1The Recommended Order of the Trial Examiner applies to both Respondents Ogle Pro-tection Service,Inc., and James L. Ogle, an individualWe assume that the Trial Ex-aminer's findings as to "The Remedy" and his Conclusions of Law were intended to applyto both Respondents.Accordingly,we correct his inadvertent error in failing to includeboth Respondents throughout the foregoing sections of his Decision.We agree with theTrial Examiner's finding that James L. Ogle was thealter egoof the Respondent Corpora-tion in view of his control of the corporation and, together with his wife,ownership thereof.SeeIndustrial Fabricating,Inc., et al.,119 NLRB 162.Moreover,the Respondent's al-though raising the question of proper joinder of Ogle as an individual in their answers, donot specifically except to this finding.In view of the foregoing,we find that Ogle was aproper party herein and we shall make him individually responsible,together with thecorporation,for compliance with all of the provisions of our Order herein.Cf.BonHennings Logging Co.,a Corporation,132 NLRB 97, 98.2In the absence of exceptions thereto, we adoptpro formathe Trial Examiner's findingsconcerning those allegations of the consolidated complaint which the Trial Examiner recom-mended be dismissed.3These requests are hereby denied as, in our opinion,the record including the exceptions,cross-exceptions,briefs, and answering briefs adequately presents the issues and positionsof the parties..7-CA-4108 and 7-OA-4244, as set forth in the TrialExaminer'sDecision,took place following the close of the hearing in Case No.7-CA-4108.Although the original charge inCase No. 7-CA-4108 named only the corporation as theRespondent herein, an amended charge and complaint in the consolidated case also in-cluded Ogle as an individual Respondent.As noted,supra,the Respondents do not spe-cifically except to the joining of Ogle as an individual Respondent in this consolidated case.6These findings and conclusions are largely based upon credibility determinations of theTrial Examnier,towhich the Respondents have excepted,alleging that the Trial Ex-aminer was biased and prejudiced.We find the charge without merit.In particular, wedo not construe the observation of the Trial Examiner that certain evidence was tailoredto be a reflection on the conduct of counsel for the Respondents prior to or during thehearings in this case.Our review of the record in this case leads us to the conclusion thatthe Trial Examiner's credibility findings are not contrary to the clear preponderance ofall the relevant evidence.Accordingly,we find no basis for disturbing the Trial Ex-aminer's credibility findings in this case.Standard Dry Wall Products,Inc.,91 NLRB644, enfd. 188 F. 2d 362(C.A. 3). OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE547THE REMEDYWe agree with the Trial Examiner's recommended remedy exceptin the following respects. The Trial Examiner found that the Re-spondents unlawfully refused to sign a collective-bargaining contractafteragreement had been reached. While requiring that Respondentssignthis agreement retroactive to. November 14, 1962, and honorsaid contract until December 31, 1963, and bargain for a new con-tract, upon request, the Trial Examiner refused the request of theGeneral Counsel that the Respondents be ordered to perform thecontract retroactively and pay their employees any backpay dueunder such contract.We find merit in the exceptions-of the ChargingParty and General Counsel to the Trial Examiner's failure to remedyfully the violations of Section 8(a) (5) which were committed herein.The Trial Examiner's remedial order was based in part upon aconclusion that the agreement reached had expired on December'31,1963, and that backpay and all lost benefits could only be sought inanother forum. The General Counsel challenges this disposition andargues that an order should be framed to operate 'prospectively and, inaddition, prevent the Respondents from reaping the benefits of theirunfair labor practices by retaining wages and other benefits whichwould have been paid to employees but for the unfair labor practices.We find merit in these exceptions. Consistent with Board precedentwhere, as in this case, a contract with an automatic renewal clause isinvolved, we shall order the Respondents, upon request, to sign theagreement which shall be retroactively effective to the date the agree-ment was reached, i.e., November 14, 1962,6 and prospectively effec-tive from that date to at least the next renewal date as providedtherein following signature. Due to the lapse of time, the Union may,however, desire to bargain for a new agreement immediately ratherthan be bound to the terms of an agreement reached in 1962. If so, weshall also provide that, upon request of the Union, the Respondentsbargain with the Union.'We are of the further view that, in order to effectuate the policiesof the Act and in order to fully remedy the violations committedherein, we should order the Respondents, if requested by the Union,to sign the agreement reached in 1962 and to make the employeeswhole for any losses they may have suffered by reason of Respond-ents'unlawful refusal to sign the contract.8 A failure to provide for0While agreement on a new contract was reached on November 14, 1962, it must benoted for remedy purposes that this contract was to become effective as to new wage ratesand insurance on January 1, 19637North County Motors, Ltd.,146 NLRB 671. Also seeAaron Newman, et al., d/b/aColony Furniture Company,144 NLRB 1582.8 Backpa''.shall be computed in accordance with the formula set forth in F.TV.Wool-worth Company.90 NLRB 289,and shall bear interest as prescribed inIsis PlumbingHeatingCo , 138 NLRB 716. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foregoing, retroactive to the date the agreement was reached,would enable the Respondents to benefit from their own unfair labor-practices.9We shall, accordingly, amend the Recommended Order of the TrialExaminer to fully remedy the violations herein.ORDERas amended, the National Labor Relations Board hereby adopts, asitsOrder, the Order - recommended by the Trial Examiner, withamendments set forth herein.The Board orders that the Respondents, Ogle Protection Service,Inc., its officers, agents, successors, and assigns, and James L. Ogle, anindividual, shall take the action set forth in the Trial Examiner'sRecommended Order, as amended hereinafter. ,1.Delete subparagraphs (a) and (b) of paragraph 2 of the affirm-ative action provisions of the Trial Examiner's Recommended Orderand substitute in lieu thereof the following :."(a)Upon request by International Union, United Plant GuardWorkers of America, and its Local 114, execute the agreement;reached on November 14, 1962, the agreement to be effective from thatdate to at least the next renewal date as provided therein followingsignature, but if no request to execute is made, bargain upon requestwith the Union as the exclusive bargaining representative of, allemployees in the following unit :I"All plant protection employees of Respondents working in plantsand buildings located in the Michigan area, excluding all supervisorsas defined in the Act."(b)Upon request by the Union that the foregoing agreementbe executed, give retroactive effect to the. terms of said agreement,including but not limited to the provisions relating to wages andother benefits, and make whole employees for any losses suffered byreason of Respondents' . refusal- to execute. the agreement, in themanner set forth in the section of our Decision and Order entitled`The Remedy:"..-.I <<2.Delete. the first indented paragraph of the Appendix to theTrial Examiner's Decision and substitute for the fourth. indentedparagraph thereunder the following :WE WILL, upon request, execute the November 14, 1962, agree-ment reached by us and International Union, United PlantGuard Workers of America, and its Local 114, the agreement to9 SeeHerman Sausage Co,Inc,122 NLRB168, 172, enfd.275 F. 2d 229(C A. 5).Gene Hyde d/b/a Hyde'sSuper Market,145 NLRB 1252,upon which the Trial Examinerrelied in refusing to similarly provide, is a factually distinguishable case.SeeCooke d-Jones, Inc.,146 NLRB 1664. OGLE, PROTECTION SERVICE, INC: AND JAMES L. OGLE549be effective from that date ;to at least the next renewal date pro-vided therein following signature, and give retroactive effect toall the terms of said agreement, including but not limited to theproyisions relating to wages and other benefits and make wholeemployees for any losses 'suffered by reason of Respondent'srefusal to execute the agreement,' but if no request to execute ismade, we will, upon request, bargain collectively with the Unionas the exclusive bargaining representative of all the employeesin the following unit :IT IS FURTHER ORDEREDthat the complaint herein be, and it herebyis,dismissed insofar as it alleges violations of the Act not found inthis Decision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn February 13, 1963, International Union, United Plant Guard Workers ofAmerica, and its Local 114, herein jointly called the Union, filed a charge againstOgle Protection Service, Inc., herein called Respondent,alleging that the Respond-ent had engaged in unfair labor practices within the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, as amended, 29 U.S.C., Sec. 151,et seq.,herein called the Act:Upon this charge, the General Counsel of theNational Labor Relations Board, respectively herein called the General Counseland the Board, on behalf of the Board, by the Regional Director for Region'7,on April 4, 1963, issued a complaint alleging violations of Section 8(a)(1)and (5) of the Act. Under date of April 12, 1963, the Respondent, by letter,made certain statements concerning paragraphs 8, 10, 11, 12, 13, and 14 ofthe complaint.Certain of the statements made in this letter constitute denialsof the allegations of the complaint, certain of them constitute admissions, andothers constitute argument.On April 30, 1963, the General Counsel made amotion for summary judgment on portions of the pleadings.On May 7, 1963,TrialExaminer Thomas F. Wilson issued an order granting said motion andruling that paragraphs 1 through 7 of the complaint were taken as admitted.Pursuant to notice, a hearing was held in Detroit, Michigan, on May 21,1963, before Trial ExaminerJamesR. Hemingway. Although offered an oppor-tunity to procure counsel, the Respondent -declined, and the hearing proceededwith the Respondent being represented by its president and general manager,James L. Ogle. Full opportunity was afforded the parties to examine and cross-examine witnesses and to introduce documentary evidence.Following the close of the hearing` on May 21, Local 114 filed a new chargeagainstRespondent in Case 7-CA-4244 on June 3, 1963. An amended chargejoining James L. Ogle, individually, as a respondent was filed by that organizationon July 10, 1963.On July 19, 1963, the General Counsel filed a motion withthe Trial Examiner to reopen the hearing,to grant the Regional Director permis-sion to consolidate Cases Nos. 7-CA-4108 and 7-CA-4244; and to amend theoriginal complaint and to remand the entire matter to the Regional Directorso that he might order a consolidation of cases and issue an amended complaintand notice of hearing.A' notice to show cause why said motion should notbe granted was served on the parties on July 23, 1963.Thereafter,the Respond-ent filed an opposition to the motion.On August 2, 1963, the Trial Examinergranted saidmotion and issued an order reopening the hearing on a datethereafter to be set by the said Regional Director.An amended complaint onthe consolidated cases was issued on August 9 and, pursuant to notice,a hearingwas thereafter held at Detroit,Michigan,on November 6, 7, and 8,1963.Inthe consolidated complaint,Ogle, as an individual,was named as a respondentalong with the corporation bearing his name.,Herein the corporate respondentwillbe called Respondent.and the individual respondent will be called Ogleexcept where both are referred to, in which case they will be called Respond-ents.Respondents filed an amended answer in effect denying the commissionof the alleged unfair labor practices and alleging that Ogle was not a proper '550DECISIONS OF NATIONALLABOR RELATIONS BOARDparty.Respondents were represented by counsel ' at the reopened hearing.Atthe opening of, this hearing, the parties, 'stipulated, to, limit the - evidence withrespect to the 8(a) (5) violation to what had been adduced at the originalhearingexcept for what Ogle, himself, should testify to at the reopened hearingThisstipulation did not apply, however, to additionalallegationsof refusalto bargainin the form of refusal to deal with grievances.The amended complaint alsoalleged discrimination against Harold Leeth, Thomas Lewis, and Butler Hamil-ton.The amended complaint further allegedsurveillanceof union,meetings,threatsofdischarge unless employees refrained from 'engagingin' union orother concerted activities,and assistancein circulatinga petitionfor' decertificationof the Union.Respondents filed a joint answer on October 9, 1963, in whichthey deny, in substance, the allegations of the unfair labor practicesallegedin the complaint.Respondent Ogle, individually, also, denied that he was aproper party to the proceeding.At the close of the reopened hearing, timewas granted in which to file briefs with the Trial Examiner, and such briefswere received from the General Counsel and the Respondents.From my observation of thewitnesses,and upon the entire record in thecase, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of Michigan.At all times material herein, Respondent has maintained its principal officeand-place of business at 3027 David Stott Building in the city of Detroit, StateofMichigan, and has been, at all times material- herein, engaged in the businessof providing and performing plant protection services for industrial and commer-cial establishments and hospitals, and also investigative services.Ogle established Respondent and is president and general manager thereof.Ogle owns all of the stock of Respondent with his wife. His wife is a directorof the corporation, but is not active in the business.Ogle at all times materialhereto, has been in charge of labor relations of the Respondent. In view ofOgle's ownership and- control of the Respondent, I find that Respondent is hisalter ego and that he is a proper party hereto.'During the fiscal year ending July 31, 1963, which period is representativeof Respondent's operations during all times material herein, Respondent, in thecourse and conduct of its business operations, has performed services valuedin excess of $60,000, which have been performed in and for various enterpriseslocated in States other than the State of Michigan.During the year endingDecember 31, 1962, which period is representative of its operations during alltimesmaterial herein,Respondent, in the course and conduct of its businessoperations, performed services for the following enterprises, which services totaledin excess of $50,000:Production Steel Co., a manufacturer of steel products, which annually purchasesand causes to be delivered to its place of business in Michigan, goods andmaterials valued in excess of $50,000, which goods and materials are transportedto said place of business in Michigan directly from .States of the United Statesother than the State of Michigan, and which annually sells, distributes, andtransports products in excess of $50,000 from its plant in Detroit, Michigan,directly to points located outside the State of Michigan.Manufacturers National Bank of Detroit, a commercial banking establishment,which annually transmits currency and checks for collection, valued in excessof $50,000, directly to points outside the State of Michigan, and annually receivescurrency and checks for collection, valued in excess of $50,000, directly frompoints outside the State of Michigan.Upon the foregoing findings of fact, which are based on the pleadings,I find that Respondents are engaged in commerce within the meaning of theAct, that the Board has jurisdiction, and that it will effectuate the; policies ofthe Act to assert jurisdiction in this case.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Plant Guard Workers of America; and its Local114, herein called jointly the Union, are, and have been atall `timesmaterial.1 SeeNational Garment Companyand Wells-Wear Company,69 NLRB 1208,'eufd 166 F.2d 233 (C.A. 8), cert: denied 334 U.S.845.''' OGLE PROTECTION SERVICE, INC: AND JAMES L. OGLE551herein, a labor organization within the meaning of Section 2(5) of the Act. Itadmits to.,membership,,employeesof the Respondent,among others.It has repre-sented such employees in collective bargaining since1957.In its amended answerto the amended complaint, Respondent states that it has insufficient, knowledgeupon-which to form a belief as to whether or not,the Union is a labor organizationwithin the meaning of the Act.. ' However, the allegation in the, original complaintwas not denied -and was taken as admitted by,, Respondent by order of TrialExaminer Wilson. , In any event, there is substantial, evidence in the record show-ing that the Charging Party is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICES—'A. BackgroundThe Union. had been recognized by the Respondent as the bargaining represen-tative of its plant guards in 1957 and continuously thereafter except as relatedin the next section hereof. In May 1960 Respondent and the Union enteredinto a collective-bargaining contract for 1 year. In November 1960 the Unionfiled a charge against the Respondent which resulted, in February 1961, ina settlement stipulation authorizing the Board to enter an order that Respondentcease and desist from refusing to bargain concerning grievances and othercontractualmatters, from adjusting grievances without giving the Union anopportunity to be present at the adjustment thereof, and from in any other mannerinterferingwith, restraining,. or coercing its employees in the exercise of therights guaranteed in Section- 7 of the Act.The settlement stipulation also pro-vided for an affirmative Board order to bargain collectively concerning grievancesand other contractual matters, to designate a negotiator who would be availableatallreasonable times to act on behalf of Respondent in dealing with theUnion on matters of collective bargaining, to furnish the Union, on request,with certain information needed for collective bargaining, and to post a notice.Pursuant to this stipulation, the Board, on April 10, 1961, entered such an order.On May 18, 1961, the Respondent and the Union amended the 1960 agreementwith respect to wages and extended that agreement to July 15, 1962.On July 10,1962, Respondent and the Union executed an agreement to extend the existing con-tract indefinitely subject to 10 day's written notice of termination by either party.The General Counsel adduced evidence tending to prove that, in the earlypart of 1962, the Respondent had induced one or two employees, members ofthe Union, to influence the selection of union committeemen. Since this conduct,if it occurred, took place more than 6 months before the filing of the originalcharge (February 16, 1963), it could not be found to constitute an unfair laborpractice.But whether the General Counsel's witnesses or the Respondent's wit-nesses told the truth about this, the evidence does establish to my satisfactionthat the Respondent was well informed concerning the election of committeemeninMarch 1962, as well as concerning union meetings and the number andidentity of numbers present at such meetings throughout the year 1962.B. The refusal to bargain_1.The appropriate unitThe complaint alleges, and I find, that all plant protection employees of Respond-ent corporation working in plants" and buildings located in the Michigan area,2excluding all supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.2.The Union's-majority;in the appropriate unitThe amended answer admits that, on December 23, 1957, a majority of theemployees in the appropriate unit designated and selected the Union as theircollective-bargaining :,representative, forthe2Respondent's amended answer alleges that the'appropriate unit should consist, of allsuch employees within the State of Michigan.My finding is based on. the stipulation en-tered into by the parties in February 1961; there being no evidence; requiring any modifica-tion thereof.-- `552,DECISIONSOF-NATIONALLABOR RELATIONS) -BOARD.' ing.The amended answer in effect denies, however, that the Union continuesto date thereof to be the collective-bargaining representative of the said employees.3As proof of majority, the General Counsel offered in evidence lists of employeesin the unit for whom dues had been checked off by the Respondent for Novemberand December 1962.Dues were thus paid by 115 employees in November andby 111 employees in December. These were substantially all the employees in theunit.Respondent offered no evidence of reason to doubt the Union's majority. Ifind, on this evidence, that in November and December 1962 the Union was, andat all times thereafter material hereto has been, the designated representative of allthe employees in the aforesaid appropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act .4 _3.Negotiations and refusal to sign contractMore than 60 days before the-expiration of the 1961 contract, the Unionsent Respondent a notice of termination as of the expiration date, July 15, 1962,and a request to negotiate a new contract.On July 9, 1962, Benton Bilbrey,president of the Local Union, Willie England, vice president thereof, and theUnion's bargaining committee met with Ogle and Assistant Manager Don Morri-son for the Respondent at the latter's offices.The Union offered proposals ofnew sections based on the old contract, including a proposed wage increasefrom $1.40 to $1.55 an hour, with a beginning rate of $1.50 for the first30 days of employment.Ogle asked for 30 days to study the proposals andthe Union consented.Meanwhile, the parties, on July 10, signed an agreementextending the old contract subject to 10 days' written notice by either party.The next meeting was held on August 14, 1962, with the same parties pres-ent.The Union notified Ogle that it had reached agreement on wages atother companies with a beginning rate of $1.43 for the first 30 days of employ-ment and a rate thereafter of $1.48 and revised its demand accordingly.Ogleagreed to all the contract provisions except those classed as "economic," whichincluded holidays, holiday pay, insurance, and wage -scale.A third meeting was held at the Union's conference room on September 19,1962, but no agreement was reached on economic issues.Two subsequent dateswere set in October but in each instance they were canceled at Ogle's instance.About October 9, 1962, Bilbrey telephoned Ogle and accused him of stalling. Oglecountered that the Union was trying to put him out of business. Bilbrey saidthat he was going to call a strike vote and he did so on October 16. Thevote authorized a strike.Bilbrey notified the State Mediation and Federal Concili-ationagencies the following day of the impending strike.On October 18,Bilbrey telephoned Ogle to resume negotiations.Ogle told Bilbrey that hewas sick and that David Colman, an attorney who had previously negotiateda contract with the Union for the Respondent and who had entered into theaforementioned settlement agreement for Respondent, would thenceforth representtheRespondent.Bilbrey asked if Colman had full authority to consummatean agreement and Ogle said he did, that Colman would step in and carryon negotiations and complete the agreement.Bilbrey telephoned Colman and set up a meeting for November 2, 1962,which was attended by Bilbrey and three committeemen (Rivers, Lewis, andWolski) for the Union and by Colman for the Respondent. Bilbrey told Colmanthat the parties had already agreed on noneconomic issues, but Colman saidhe wished to make certain changes in language.The Union accepted Colman'schanges.The Union asked that the new wage rates go into effect as of Novem-ber 1.Colman said that the Respondent needed more time. The Union askedfor a 3-year contract, but Colman wished to limit it to 1 year, to expire Decem-ber 31, 1963, and he sought to postpone the effective date of economic benefitsuntil January 1, 1963. Colman requested deletion of a clause calling for paymentof licenses and permits by the Respondent.The Union consented on conditionthat the rest of the agreement be reached. Colman said that he wished totalk the matter over withOgle.Bilbrey expressed surprise, saying that Ogle3It is noteworthy that in Ogle's letter of April 12,1963, which served as answer to theoriginal complaint,there appears a note: "The union knows that I will continue to bar-gain with them providing they will bargain with me as an individual agency and that theywill not establish a minimum wage for a group of agencies.... 11On that date theUnion'smajority was not denied by Respondent.4Even if, in January 1963 or thereafter, the Union lost its majority, such loss may beattributed to Respondent's repudiation of the collective-bargaining agreement. OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE553had told him that Colman had authority to negotiate and consummate the agree-ment.Colman said that he had authority but felt that he should consult withOgle. -The meeting ended.-.Later,Bilbrey' telephonedColman and arranged a meeting at Respondent's'office for November 14, 1962. This was attended by Bilbrey, England, andthe same committeemen for the Union and by Colman and Ogle for the Respond-ent.The Union accepted the Respondent's proposed termination date, Decem-ber 31, 1963.The agreement was to be dated November 14 but was to be effectiveas to new wage rates and insurance on January 1, 1963. Ogle said that Respond-ent paid for the licenses and permits anyway, so that might as well be putback in the agreement.Oglewas very reluctant to agree to the new wagerates, despite the fact that his competitors had agreed to them, because he claimedthat,unlikemost of his competitors, his business was largely with hospitals,and that hospitals were not likely to accept an increase. It is a major issueas to whether or not, at this meeting, the Respondent, in fact, finally agreedto the wage rates.The Respondent takes the position that all the terms exceptwageswere agreed to at that meeting.OglequotedBilbreyassaying11...let'sget this contract signed and we will meet the first week in Januaryand try to get into this wage structure." Bilbrey and England quoted Ogleas saying that he would sign the agreement but it might break him or puthim out of business.Committeeman Lewis quoted Ogle as saying substantiallythe same as England testified.CommitteemanWolski testified that there wasno agreement on wages and that Ogle suggested that perhaps they couldmeet after the first of the year and settle the economic issues.Committee Chair-man Rivers quoted Bilbrey as saying "Sign the contract now and we'll talkabout a wage differential after the first of the year." At another point, he quotedBilbrey as saying, "Sign it now and we'll talk about the pay rate after the first of theyear."Rivers added: "I was kind of shocked at that. I didn't see how he wasgoing to sign for one rate and later reduce it to another pay scale." 5From afull consideration of the evidence, including that hereinafter related, I concludeand find that Ogle, reluctant though he was, did in fact agree to sign the contract,expecting relief from the burden of higher wages through increase in his chargesto clients, but hoping that if the clients (particularly hospitals) would not con-tinue to contract for guard service at higher rates, the Union, at a meeting to beheld in January, would reconsider and revise the wage scale downward. It -isfairly evident that, at the November 14 meeting, Ogle requested a meeting earlyin January for reappraisal of the wage rates if necessary and that the Union agreedto this.Having agreed, however, that the contract would be signed, it was agreedthat Colman would draft the completed contract.Once before December 5, and again on the latter date, Bilbrey telephonedColman to see if the contract was ready. Each time Colman told Bilbrey thathe had been busy and had not got to it. Bilbrey finally told Colman that he,himself, could draft the contract, and Colman consented to his doing so. OnDecember 11, 1962, Bilbrey had the draft ready except for the insurance clause.That day he telephoned Colman and had Colman dictate that clause to Bilbrey'ssecretary.Bilbrey told Colman that he would send the draft of the contractover to Colman the following day.On December 12, 1962, Bilbrey sent six copies of the agreement to Col-man's office by England, and Colman agreed to have them signed and returnedbyDecember 14. But by December 14 no agreement was returned. BilbreytelephonedColman and, asked about it. Colman said that he had been verybusy but would take the agreements home with him over the weekend forproofreading and would deliver them signed the followingMonday, Decem-ber 17.Not having received them on December 17, Bilbrey on December 18 againtelephoned Colman.Colman said that he had proofread the agreement, foundit satisfactory, and would send the copies to Ogle's office for signature and haveOgle deliver the signed copies by messenger by closing time that day, December 18.Meanwhile, Bilbrey had sent out notices for a ratification meeting for 9:30 a.m. onDecember 19 and sought to have the signed agreement present at the meeting.,About 9:30 p.m. on December 18, Bilbrey telephoned Colman at his homeand told him that ho had not received the, signed agreement back that dayas promised.Colman expressed surprise and asked Bilbrey to telephone again,in an hour. Bilbrey did so, and Colman-said that Ogle had promised to signs Both Rivers and Wolski turned-against the Union in early 1963 and they were wit-,nesses for the Respondent.,As indicated above, Rivers' testimony varied somewhat inquoting Bilbrey at different points in his testimony.,--, , 554DECISIONS OF,NATIONALLABOR RELATIONS BOARDthe drafts of the agreement and have them at the union hall at 9 a.m. onDecember 19 before the appointed time for the ratification meeting.6When the signed drafts were not delivered the next morning, Bilbrey neverthe-lesscalled themeeting to order, read the entire agreement to those present,and took a vote.Those present voted to ratify.Another meeting for employeeson the day shift had been set for that night. Following the morning meeting,Bilbrey telephoned Ogle at his office and said that he had not received thesigned copies of the agreement.Ogle said that his son had, by misunderstand-ing, taken them to the Respondent's office instead of to the union hall. Bilbreyasked, "Who in the h- are you-ing?" Ogle replied, according to Bilbrey,"I'll tell you right now, I'm not going to go through with this agreement."Bil-brey said that as far as the Union was concerned they had an agreement, thathe had sent six copies to Colman for signature, that Colman had promisedtheywould be signed, and that he was going to send England right overand pick up the signed copies.England went to Respondent's office and toldAssistantManager Morrison that he had come for the signed contracts.Morri-son handed England an envelope. England opened the envelope and foundonly two unsigned copies therein.He remarked about this to Morrison.Morri-son said he knew nothing about it and that England would have to speakwith Ogle.England did so.According to England, Ogle said that, by mistake,his son had brought the contracts back to his office instead of to the unionhall and that he was glad that his son had made the mistake because nowhe was not going to sign them. England testified that he asked about theother four copies of the contract and that Ogle had replied that he was notgoing to give them to him.On January 3, 1963, Ogle telephoned Bilbrey for a meeting. Bilbrey appar-entlyagreed to one at his office on January 7. He asked Ogle to bringwith him the signed agreement.The meeting at the Union's office on January 7was attended by Bilbrey, the union committee, and an International representativeof the Union named Dillon. In a caucus held by the Union before that meeting,Rivers testified,Dillon expressed the belief that the Union would have to giveOgle some consideration in the wage area.At the meeting, however, Bilbreystated that it was the Union's position that they had a contract.Ogle explainedthat he was having difficulty getting higher rates from clients and spoke ofdividing his agency into two sections.The reason for this was not mentioned,but apparently it had something to do with different rates of pay in each section.At the end of the meeting, Ogle testified, "They promised to think it overand let me know." There is no evidence, however, that the Union did abandonits position that there was a contract already and it never agreed to a modification.The last meeting between the parties was arranged, apparently, by a Statemediator.Itwas held on January 30, 1963. Colman and Ogle were presentfor the Respondent.The Union was represented by Bilbrey, Dillon, and thecommitteeEach party stated its position for the mediator.Bilbrey, for theUnion, said that they had bargained to a contract and that the Respondent'had agreed to sign it but had backed down. Colman said that it was theRespondent's position that there was no agreement because it was not signed.The meeting produced no change.4.Conclusions regarding refusal to bargain on contractThere is no contention that there was a failure or refusal to bargain fora collective-bargaining agreement'except insofar as Respondent failed and refusedto sign the consummated agreementAlthough I find that Ogle, on behalfof the Respondent, was reluctant to make a final agreement on wages at theNovember 14, 1962, meeting and only agreed to do so with the understandingthat the new wage rates would be reviewed in January 1963 in case he wasunsuccessful in passing the raises along to clients, I find that he did so agreeand should have signed the written memorial of the agreement. In failingand refusing to do so, I find, Respondent violated Section 8(a)(5) and (1)of the Act 7 Respondent has continuously thereafter refused to sign the contract.6These findings are based on Bilbrey's'credited testimony.Colman, although available,was not called by the Respondent as a witness.7H. J. Heinz Company v. N.L.R B ,311 U.& 514;N.L.R.B. v. American Creosoting Com-pany, Inc,139 F. 2d 193 (CA 6), cert. denied 321 US.797;WATE, Inc,132 NLRB1338;Lozano Enterprises,143 NLRB 1347, enfd. 327 F. 2d 814 (C.A9) ; Aaron Newman,et al,144 NLRB 15182;Avalair Corporation',143 NLRB'650;Revere Metal Art Company, Inc.,146 NLRB 253.'";' OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE5555.Refusal to recognize or bargain with Union in 1963During the latter part of the year 1962, the Respondent was kept informedby Harry Nowicki, an employee of Respondent and a member of the Union,ofwhat went on at union meetings and how many attended.8Whether ornot Respondents had requested surveillance of union meetings by Nowicki, theydid receive the information and they drew conclusions therefrom.Among reportsmade by Nowicki were some indicating that a relatively small number of membersattended union meetings.Early in January 1963, Nowicki testified, he overheardOgle tell the bookkeeper that Respondent would pay up the back dues checked offby Respondent and be through with the Union as of that month. On January 22,1963,Respondent- paid to the Union the dues required under the old contractforNovember and December 1962.A few days earlier, on January 18, 1963,Respondent had sent the Union 10 days' notice of termination of the interimextension agreement of July 10, 1962.No further dues were paid by Respondentto the Union, and presumbaly no further dues were checked off for members.Between January 18 and 25, 1963, Respondent filed an RM petition with theBoard, seeking an election.This petition was dismissed.The date of neither thepetition nor dismissal appeared in the record.During the early part of February 1963, employees Rivers and Wolski, bothof whom had been on the Union's bargaining committee, took steps to decertifythe Union.Rivers made up and circulated a petition to members of the Unionduring their working hours.A report was received by Orr that "a man" wascirculating a petition.Orr told him to tell- Ogle:, It is difficult to believe thatOrr'did not know that Rivers was "the man." Rivers contacted 42 employeesand, according to him, got 37 signatures.How Rivers managed to do thisand perform his own duties was not gone into. Rivers and Wolski procuredthenecessary forms from the Board's Regional Office and filed the petitionfor decertification on February 7.The petition was dismissed on March 29,1963.Respondent received notice both of the filing and of the dismissal. Riverstestified that he was never penalized for circulating the petition on his employer'stime.Although there is ample reason to suspect that Rivers was acting atRespondent's instance in circulating the petition, suspicion does not take theplace of evidence.The only direct evidence of Respondent's complicity comesfrom the testimony of Nowicki that on or about January 9, 1963,_ Orr telephonedhim at his home and told him that Rivers was coming over to his house thefollowing Sunday with a petition to eject the Union and that he (Nowicki)should sign it and let the other boys know about it and have them sign ittooNowicki testified that he talked to five or six others and told them tosign the petition.He also testified that Rivers never showed up.Orr deniedhaving made such a telephone call to Nowicki or any other employee. BecauseNowicki was patently off in his date, because Rivers did not in fact show upatNowicki's house, because I do not trust Nowicki's testimony implicitly, becausetheGeneral Counsel did not produce Rivers' petition, which; I judge, was filedwith the Board's form of RD petition, and took no other steps to corroborateNowicki's testimony, I do not credit Nowicki's-testimony over Orr's denial.At a meeting on January 29, the Union voted to eject Wolski from member-ship.Chosen as committeeman in Wolski's place was Butler Hamilton. On Feb-ruary 4, 1963, Committeeman Hamilton went to Respondent's ' office to take8Nowicki testified to furnishing such information to Respondent since about October 1961.He testified that he did so at the request of Manager Glenn Orr and Ogle. At the time ofthe hearing, Nowicki was nursing a grudge against Respondent and gave this as the reasonfor testifyingRespondent denied having requested Nowicki to spy for itNowicki gavetestimony tending to prove that Orr, in March 1962, gave him a list of names of candidatesfor committeemen, told him which ones Respondent wanted elected, and gave him a list ofnames andtelephone numbers of employees to call and to influence accordingly.Most ofthe matters testified to by Nowicki antedated the coverage of the charge in this case, so Ihave not used it to find any unfair labor practices.Because of Nowicki's grudge, I havescrutinized his testimony carefully.Despite the denials of Orr and Ogle, I believe thereismore'than'a'thread of truth in much of Nowieki's testimony; although-he appeared tobe mistaken at times as to dates and names 'However, because of Nowicki's"grudge, Ihesitate to accept his testimony concerning Respondent's request for surveillance at facevalue for purposes of making unfair labor' practice findings.Novicki, appeared to havebeen willing enough to advance information without request. I have, therefore, relied onhis testimony in a few instances only for background purposes or for corroborating otherevidence- 556-DECISIONSOF NATIONALLABOR RELATIONS BOARD-up a grievance on behalf of Harold Leeth, whose termination is hereinafterrelated.Ogle told him, as quoted by Hamilton, "As far as I am concerned,we have no union." Between that date and May 20, 1963; the Union sent fivewritten grievances to -Respondent by certified mail.Respondent refused to receiveany of them and all were returned unopened.Ogle testified that his 10-day notice to the Union in January 1963 was intendedto be a total severance of all 'relations with the Union. In view of this, Ifind that Respondents' disregard of and refusal to treat with the Union on griev-ances pursuant to the contract is further evidence of a refusal to bargain.9Respondent argues that it reached an impasse on contract negotiations at`the January 7, 1963, meeting.However, in'view of my finding that agreement'had been reached on November 14, 1962; I reject the argument that there. wasany impasse.C. Discrimination1.BackgroundBecause the three employees who are alleged to have been the subject ofdiscrimination are linked by one incident, this incident will be related beforeconsideration of their separate cases.Itwas the Respondent's practice, at times, to transfer guards from one assignedjob to another. Sometimes this was done because of a complaint about theguard from the party to whose business location the guard was assigned, oran expression of preference for a different guard, or sometimes it was donefor other reasons known only to Respondents.Late in November 1962, GuardButler Hamilton was notified that he was to be transferred from his latest location(Woman's Hospital) to Annapolis Hospital.About the same time, Guard Harold,Leeth was notified that he was being transferred from Annapolis Hospital to.Seaway Hospital.There was no evidence that either had been so reassignedbecause of a complaint.Each was displeased with the change.10When Leethlearned that Hamilton was the guard who had replaced him at Annapolis Hospital,he spoke with Hamilton and discovered that Hamilton did not like his transfertoAnnapolis.They decided to take up the matter of their transfer as a grievanceand, on their own time, went to the Union to procure the necessary grievanceforms.Bilbrey assisted them in filling, them out and then proposed to mailthem to Respondent. -Hamilton, however, decided to present it to their committee-man, Thomas Lewis, for handling.1'To that end, on December 3, 1962, Hamil-ton and Leeth proceeded to Woman's Hospital, where Lewis was on duty, and.Hamilton told Lewis that, as committeeman, Lewis should sign the grievanceand talk to Orr about it. Lewis telephoned Manager Orr, who told Lewis thathe had nothing to do with union matters, that he would transfer his call toOgle, and he did so. Lewis told Ogle that Hamilton and Leeth had presentedgrievances for his (Lewis') signature.Ogle asked if Hamilton and Leeth werestill there.to tell them that "as of now" they were discharged.12Hamilton and Leeth returned to the union hall and again spoke with Bilbrey.From some source, Bilbrey had already received word of the discharges andhe told Leeth and Hamilton to telephone Ogle. Leeth telephoned Ogle andasked why he. had been discharged.Ogle told him that it was for interfering.with the guard on duty at Woman's Hospital.13 Leeth told Ogle why be-hadobjected to the transfer from Annapolis Hospital to Seaway. According to Leeth,Ogle told him then that he could go back to Annapolis and that Hamiltoncould go to Seaway. Then Ogle asked to speak with Hamilton. Hamilton0 ,SeeMission Manufacturing Company,128 NLRB 275;Duratite Co., Inc.,132 NLRB 425.10 Leeth presumably served 2 days at Seaway before complaining about it, and Hamiltonhad presumably entered upon his duties at Annapolis Hospital, for Leeth telephoned thereto learn the name of the guard who had replaced him there..11Hamilton's grievance was datedNovember30, 1962, and claimed pay for 1 day lost asa result of improper transfer.12 Ogle testified that he told Lewis to tell Hamilton and Leath that they"should be" dis-charged but to tell one or both to telephone him when they got away from there. Orr'stestimony corroborates Lewis' testimony.Orr testified that Ogle told him that he had toldLewis to tell the men that they were discharged.18Leeth testified that Ogle also told him that "if I didn't quit hanging around withButler Hamilton I would be in the same boat he is in." It was never explained what "boat"Hamiltonwas then in. OGLE PROTECTION SERVICE,-INC. AND JAMES L. OGLE557took the telephone and told Ogle that he had heard he was discharged.Hequoted Ogle as replying, "Well, not exactly.You should have been for goingover to the Woman's Hospital and interfering with the employees."Ogle toldHamilton that he should report to Annapolis Hospital, that it was 'a real easyjob, that even his little boy could do it.Ogle then spoke with Leeth againand told him to come to the office the next day.The following 'day, Leeth went to Respondent's office and spoke with Ogle,who told him that he had a good record and that he was going to find.him a good location.According to Leeth, Ogle also told him to stop hangingaround Butler Hamilton.Leeth was then given an assignment at Mt. CarmelMercy HospitalNeitherHamilton nor Leeth lost any pay as a result of having been "dis-charged."The discharges, alleged to be a violation of Section 8(a)(1) of theAct,were asserted in the complaint to have been made because Hamilton andLeeth had filed grievances against Respondent and engaged in other unionor concerted activity.As the evidence stands, Ogle's action regarding Hamiltonand Leeth on December 3, 1962, could have been precipitated by Ogle's beliefthat employees should not distract -the -attention of- other employees from theirduties by discussing matters' not -concerning the duties assigned.14Of course,if such a rule actually existed, it had apparently not adequately been broughtto the attention of employees, and this fact could have induced Ogle to reversehimself before the discharges actually became effective. In view of such reversal,the absence of any loss to the employees involved, and the benefit of the doubtthatOgle was acting without discriminatory intent in the matter, I make nofinding of an unfair labor practice on the foregoing incident.2.The suspensions and termination of Harold LeethLeeth was hired by Respondent in early July 1962.At the hearing Respondentoffered evidence that Leeth had failed to show a period of employment at aPeople'sCommunity Hospital, from which Leeth, who had beentraining asan X-ray technician, was discharged for operating the machine alone.Leethtestified that he revealed this fact to Assistant ManagerMorrison (deceasedat the time of the hearing) and that Morrison had told him it would notbe necessary to show it.Although disputing that this happened, Respondentsadmitted that this had nothing to do with Leeth's termination.For the first few months of his employ by Respondent, Leeth was transferredfrequently.His assignment to Annapolis was apparently the first that continuedfor as long as 2 months.No complaints of his work at Annapolis were offeredin evidence.As previously stated, following the incident, above related, of hisgrievance concerning the transfer to Seaway, Respondentassignedhim insteadto Mt. Carmel Mercy Hospital.The first complaint concerning Leeth at Mt. Carmel came in mid-December1962.Itconcerned dissatisfaction of theMother Superior with Leeth's delayin leaving the emergency room at her summons to locate a visiting priestand her objection to Leeth's addressing her as "Ma'am" instead of "Sister" whenhe later explained to her what he had been doing.At Orr's instruction, Leeth'ssergeant had Leeth make a report of the incident. From the manner in whichhe testified, I infer that Orr felt that Leeth was not seriously at fault.Leeth's post at Mt. Carmel was the emergency room. The outside guardswere supposed to stop after each tour around the hospital to see if the guardstationed in emergency wanted relief.ClarenceMasuch, Leeth's sergeant, testifiedthat two, part-time guards complained to him that Leeth took too long a timeduring his relief period.One of them, Patrolman McCleod, according to Ma-such's testimony, toldMasuch that Leeth remained away for an hour and ahalf and that I.eeth did not take care of the parking outside the emergencyroom.Masuch testified that he believed that McCleodwas exaggerating anddid not report the matter to Orr at the time.McCleod did not testify. Sometime afterMcCleod's complaint, the other part-time guard,Walter Judd, com-plained to Masuch that Leeth had remained away on his relief too long. Juddtestified thatmaybe once or twice Leeth had stayed awayfor as long as20 minutes when he, should have taken not more than 10 minutes.Masuchasked Leeth about it and Leeth denied that he was goneas long asthe otherguards hadsaid.Nevertheless, thistime,,Masuch reported these statements toOrr, along with a statement made by a guard, who was a direct employeeis SeeMadwestern In8traaroient8,Inc,131 NLRB 1026. 558DECISIONSOF NATIONAL LABORRELATIONS BOARDof the hospital, to the effect that he had looked for Leeth for an hour andfinally found him in a telephone booth.No, evidence was given to show whenthis occurred or where Leeth might have been. Leeth apparently was not askedabout it by Masuch, and there is no evidence that Masuch otherwise investigatedto determine if Leeth was properly away from his post, as, for example,runningerrands for the Mother Superior.Respondent introduced in evidence a memorandum made by Orr, purportedlyon Friday, February 1, 1963, when, according to Orr, Masuch telephonedhim.This memorandum, after showing that date and the hour as 4:30 p.m.,at the top of the sheet of paper,reads asfollows:Call from Cal MasuchRe: Leeth Du. 3-5516--Sat. 2/2/631.Thurs. 1/31-Took 1 hour and 20 15 minutes break.2.Makes many phone calls while on duty.3.Cars parked, all, over driveway.Does not,help people out of cars or giveassistance.4.Becthof told our Guard McCleod yesterday that he was tired of callingyou [Orr] on these complaints and thenextcomplaint he would go to theSister.Masuch, a witness for Respondent, in his testimony, said nothing about "numer-ous" phone calls Leeth was supposed to have made according to thememoran-dum.He said nothing about the matter shown as item 4 above. Nor washe asked about either.He did testify that he believed he told Leeth that hehad a complaint that Leeth had failed to -clear the driveway but he did nottestify to the source and he did not testify that Leeth had failed to help peopleout of cars or give assistance.lsThose things were testified to only by Orrand only as having been purportedly reported to him by Masuch. It will beobserved that the memorandum was written as though the charges were foundto be true rather than that it was reported as hearsay.The failure of Respondentat the hearing to question Masuch about such additional mattersnot mentionedinMasuch's testimony detracts from the weight of the memorandum as evidenceand even suggests (especially item 4) that perhaps the notes made by Orrmight have concerned other guards at Mt. Carmel and not just Leeth. Yet,according to Orr, the memorandum concerned only Leeth. Items 1 and 2, whichwere more apparently intended to apply to Leeth, were obvious exaggerationsbased on hearsay.Leeth testified that he customarily made a telephone callduring his lunch hour and occasionally on his coffee break, but he denied thathe had made "numerous telephone calls." In the case of another guard whowas not disciplined after a report concerning his faults was made by his sergeant,Orr testified that the Respondent did not rely on the strength of complaintsfrom the sergeants entirely-"We go on the client's complaint." There is noevidence that an independent investigation was made of the alleged complaintsabout Leeth, and there was no testimony (except for the incident reported onDecember 17, 1962, by Leeth) that the client, itself, had complained aboutLeeth.Nevertheless, according to Orr, he telephoned Leeth on Saturday, Feb-ruary 2, and told Leeth that he was being suspended, for 2 weeks on therecommendation of Sergeant Masuch.Masuch was not asked if he had' madesuch recommendation. It will be observed that Leeth's suspensioncame justafter the end of the month in which Respondent had severed its relations withthe Union and filed a decertification petition.As Hamilton had just replaced Wolski as committeeman, Leeth at once calledHamilton and, on February 4, they proceeded to the Respondent's office andspoke with Orr, who told them that he had nothing to do with union affairsand that they should speak with Ogle.Ogle came in, and Hamilton told Oglethat he was-there as a committeeman to represent Leeth:Ogle told them, accord-ing to Hamilton, "As far as I am concerned, we have no union." AccordingtoLeeth,Ogle said that, if Leeth wanted to discuss the case with him, hecould do so by himself.Hamilton and Leeth left and went to the union halland prepared a written grievance.Hamilton then telephoned Ogle and asked11The memorandum was written over a word written in red ink and there appears to bean erasure of a figure, between the 2 and the naught in 20.10Leeth testified that Orr, on February 2, when Leeth was suspended, mentioned this butthat the sergeant had never mentioned it to him In the absence of evidence independentof the above memorandum, that Leeth was guilty of all the faults listed,I do not findthat he was.-I OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE559for an appointment to discuss the grievance.Ogle told him, "Mr. Hamilton,ifyou don't quit bothering me you will be out of a job." On February 5,theUnion mailed Leeth's grievance to the Respondent by certified mail, butthe Respondent would not receive it, and it was returned unopened.The original charge was filed on February 13, 1963. Between February 16and March 1, 1963. Leeth telephoned Orr and told him that his 2 weeks suspensionwas up and asked about returning to work. Orr told him he would have tospeak with Ogle. This, in itself, is significant, because Orr had full authorityover the guards except where a union matter was involved. Leeth spoke withOgle on the telephone, and Ogle told Leeth to come in the following day.Leethdid so.Ogle told Leeth that he had a very good place for him and thatifhe wanted to work and take care of the job, he would be there for a longtime.According to Leeth, Ogle, in his conversation, told him that he thoughtan adult man should be able to talk out his own problems without a union.Ogleadmitted making some remark to the effect that Leeth had come in with Hamiltonthe last time as if he needed someone to hold his hand. Leeth told Oglethat he had paid his union dues and wanted representation.Orr came intothe room at the end of Leeth's interview with Ogle and heard Ogle say, "Don'tgo out and do like Mr. Hamilton does. Do your job. You have a good,steady job, and do your job and you will ' stay there."Again there was noexplanation of this comment about Hamilton.Ogle testified that, before he made the assignment of Leeth on this occasion,he had two or three conversations with Orr regarding Leeth, trying to finda place for him. He continued: "He was a young fellow and he had someappearance.He looked neat in a uniform, and we were trying to find a placefor him to work. That same time, as I recall, I made the remark to Mr. Orrthat's [that it's] funny, as low as unemployment is in Michigan that a youngfellow couldn't find a job, and I asked him why-I asked Mr. Orr if he had appliedfor unemployment...From this testimony, it appears that Ogle had beenhoping that Leeth would get another job and not return.In any event, Leeth returned to work on March 1, 1963, after having beenout of work for about a month. He was assigned to the Metropolitan Hospital.After he had been there for a couple of weeks, he telephoned Orr and mentioneda problem with parking in front of the hospital and said that nothing couldbe done about it because there were no signs prohibiting parking.Orr trans-ferred Leeth's call to Ogle.When Leeth told Ogle the problem, Ogle, accordingtoLeeth, said that he had been trying for the past 6 months to get signsput up there. I infer that some supervisor in the hospital was opposed to thesigns,forLeeth quoted Ogle as suggesting that Leeth try to go over thesupervisorwithout causing any trouble.Leeth succeeded in getting "No park-ing" signs put up and so notified Ogle.Ogle complimented himLate in April the afternoon guard told Leeth that he, himself, ate lunch in thedoctors' lounge and that no one had, complained about it.He suggested that itwould be a good place for Leeth to eat.Leeth did so, and there was a complaint.Both guards then stopped eating there.On Wednesday, May 1, 1963, DavidSinger, the administrative assistant for the hospital, telephoned Orr and said thathe would like a replacement for Leeth because he was not working out satisfactorilyand they would like another guard with a personality more like that of the after-noon guard.No mention was made at this time of Leeth's entering the doctors'lounge.Orr asked Singer if he could wait until the end of the week. Singersaid that he could.Singer admitted that the hospital had, on one or more occasionsearlier, similarly requested a change of guards.Early the followingMonday morning, May 6, 1963, Orr telephoned Leethand told him not to report for work, that he was being transferred. Leethasked if he had done anything wrong. On replied that he knew -of nothingthen and that Leeth should call back the next day. Leeth did so and Orr toldhim he would have to think of some place to put him. It was not until later,ina subsequent telephone conversation, that Orr told Leeth that he had beenseen"in the wrong places" in the hospital (apparently referring to the doctors'lounge), but Orr was then unable to give details. The Respondent's answeralleges that it was forced to remove and suspend Leeth from his duties at certainjobsites for the reason that while performing said duties he wandered intoprohibited areas in disregard of Respondent's instructions and the instructions ofRespondent's clients and that Respondent thereafter discharged Leeth "because ofhis continued refusal to obey" those instructions and for no, other reason. Theonly evidence that Leeth had entered a prohibited area was when he ate lunchin the doctor's lounge at Metropolitan Hospital several days before his termination 560DECISIONSOF NATIONAL LABORRELATIONS BOARDthere, a practice indulged in by the afternoon guard for a much longer period thanLeeth had. Both were asked not to eat there and thereafter did not do so. Thereis no evidence at all of a refusal to follow such instructions. For a period of morethan a week after May 6, Leeth telephoned Orr. In one conversation, according toLeeth,Orr told him that he had found several places in which to put Leeth butthat each time Ogle had vetoed it. Finally, Orr told Leeth that he was discharged,that Ogle had said Leeth had been warned previously and that if any more suspen-sions were to occur, Leeth would automatically be terminated. It will be observedthat Leeth was not told he had been suspended after his removal from Metropoli-tan, and Leeth denied that he had ever been so informed and I credit his denial.Orr's conduct, as revealed by the credible evidence, gave no indication thathe felt that Leeth even deserved a suspension much less a discharge.The day following the last-mentioned telephone call, Leeth went to Respondent'soffice to turn in his badge and pick up his check.17At that time, accordingtoLeeth's credited testimony, Orr told Leeth that he would give him a goodrecommendation, that as far as he was concerned Leeth did his job all right.The lack of any occurrence after Leeth's removal from Metropolitan Hospitaland after Orr had indicated he was looking for a position for him makes itappear that Ogle had intervened for some reason not openly revealed. Oglespent only a relatively brief time daily at the office, and the day-to-day manage-ment of the guards was in the hands of Orr.Orr admitted that he had authorityto discharge and had done so a number of times. At one point, he testifiedthatOgle could make the decision to discharge "but I can go ahead anddo it myself." Then he explained that on some occasions he did discharge withoutconsultingOgle, "but if there is something pertaining to the union and hewants to handle it, I run that over to him.but if it is something I feelI should do, if the union is not involved, I do it, but if the union is involvedI turn it over to him because that has been his request."Orr's testimony regarding the handling of Leeth's termination was somewhatfloundering.18If it were to be believed, the reason given for Leeth's dischargewas because he had been taken off the job at Metropolitan and because Oglehad allegedly told Leeth that the next time he was taken off a job he wouldbe discharged.I do not credit this explanation.Had Leeth been given a disci-plinary suspension atMetropolitan, the Respondent's explanation would havelookedmore plausible, but he was not suspended, and despite Orr's attempttomake it appear that he told Leeth, from the outset following his beingtaken off the Metropolitan job, that Leeth had been discharged, I do not creditsuch testimony.Leeth's testimony that he did not take his badge in for surrenderand pick up his final check until after 3 or 4 weeks following his being toldby Orr not to report at Metropolitan was undenied.Also undenied is the fact"The amended complaint alleged that Leeth was discharged on May 14, 1963. Thetestimony of Leeth would have placed it much later. I notice that the charge in Case No7-CA-4244, which was filed on June 3, 1963, alleges Leeth's discharge as occurring onMay 14. Obviously the conversation took place before June 3.isFor example :Q Why did you tell Mr. Leeth the first time he called that you would see what youcould do?Why didn't you tell him he was fired?Why did you have him call for twoor three weeks' [There was a pause between each of these questions but Orr did notanswer until the final one, and then he did not give a direct answer.]A.He was told the next time he was taken off that he would be through. [Therewas no credible evidence of this.] I told him to call Mr Ogle if he had any furtherdiscussion about it. [There would have been no reason for this unless some relationto the union was involved.]Q.He called you eight or nine times before that'A. Yes, but when he was laid off the last time, I told him at that time to go backtoMr. Ogle. [Leeth was never told that he had been laid off. Perhaps Orr wasreferring to Leeth's suspension in February. If so, his answer would appear to beevasive. ]Q.When he kept calling why didn't you tell him he was fired?A. I did. I told him from the first time but he kept calling me, calling me, to see ifI could do something for him. [This answer is not credited ]Q.Did you ever tell him why he was fired'A. Yes, Mr. Ogle told him that, the next time this occurs, you are fired. [This isnot true.] OGLE PROTECTION SERVICE, INC. AND JAMES L. * OGLE561that in the interim Leeth made numerous telephone calls. - Although Leeth'sestimate that 3 or 4 weeks elapsed between his first and last calls, no claimwas made that Orr had told him in any of the intervening conversations toturn in his badge, but as soon as Leeth was in fact informed of his termination,he voluntarily went to the office and surrendered it. The evidence as a wholesupports Leeth's testimony. I would consider it very unlikely that, if Leeth hadbeen informed in the first or even second telephone conversation that he wasdischarged, Leeth would argue for more than a week and retain his badge withoutOrr's once telling him to surrender it.The very fact- that Orr referred Leeth'ssituation to Ogle in May 1963, indicates, on the basis of Orr's testimony, thatitwas done because of a union connection, apparently Leeth's attempt to presenthis grievances in both December 1962 and February 1963 through union chan-nels.That this procedure irritated Ogle is evident from his threat to dischargeHamilton if Hamilton did not "quit bothering" him about Leeth's grievance.Asstated,Leeth was not taken back immediately when his 2 weeks' suspensionfromMt.Carmel had expired, and Ogle gave indication of hoping that, bydelay, he could avoid reemploying him, but the fact that On referred LeethtoOgle before Leeth could return to the job at the end of his suspensionagain indicates that it was because of the union connection.However, evenifdiscriminatorilymotivated,Oglewas' not in a position to discharge Leethat that time because Respondent had admittedly_ only suspended Leeth and, withoutnew cause, could not then have increased his penalty by discharging Leeth,without creating an appearance of discrimination, so the Respondents wouldbe constrained to defer action until another opportunity presented itself.Between the time of Leeth's return to work in March and his removal fromtheMetropolitan Hospital assignment in early May 1963, the original complaintin this case had issued, and Ogle, on April 12, wrote what purported to bean answer thereto.The "Motion for Summary Judgment, on Portion of thePleadings" was served on May 1, 1963, a few days before Leeth was removedfrom Metropolitan Hospital.The failure to discharge Leeth at once upon histermination atMetropolitanHospital, in effect, was an implied admission thatadequate grounds did not exist.The more time that elapsed thereafter beforedischarge only added weight to the implied admission. Lewis, whose case is relatedbelow,was discharged the day before the hearing, and this was brought out-at that hearing, although it was not then litigated.The evidence indicatesa considerable aversion by Ogle for the Union and all union procedures anda desire to be rid of the Union. The peculiar circumstances of Leeth's dischargecan be accounted for reasonably only on the basis of this aversion and anattendant hope of Ogle that a turnover of personnel which would eliminatestrong union adherents would be a means of abating what, to him, was anuisance, for Leeth was quite evidently not discharged for any fault that mightreasonably be the basis for discharge.He was evidently regarded as competentby Orr, and yet Orr had his hands tied because Ogle had instructed him torefer to him cases involving the Union, and Ogle, himself, made the decision,after delaying for ' more than a week, to discharge Leeth for a reason whichis not at all convincing.On the basis of all the evidence and not merely that concerning Leeth, Iconclude and find that Leeth was discharged by Respondents because of Leeth'sunion membership and activity in violation of Section 8 (a) (3) of the Act.3.Discharge of Thomas LewisLewis was hired by the Respondent in the spring of 1960 as a guard. Inthe 3 years of his' employment that followed, he had served about five hospi-tals.So far as the record shows, Lewis had only one flaw-he would, at times,appear at work with the odor of,liquor on his breath.19 There is no evidencethatLewis ever drank while on duty, although he admitted that he once tooka morning drink before- going to work.From the -evidence, I judge that Lewis,who was a pleasing and dignified appearing man, was otherwise well liked19 It is difficult to get an accurate picture from the testimony of the frequency this wouldoccur, although one guard testified that it occurred three or four mornings during theweekThis guard, however, was at the same hospital with Lewis only for a short period-of timeTwo biased witnesses testified to an occasion, each, when Lewis"breath was verystrong.Both incidents occurred before the time when Lewis was stationed in woman'sHospital in the lobby, the job he was on at the time of his discharge. They did not reportto Manager Orr that Lewis was unfit to work.770-076-65-vol. 149-37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDby the hospitals where he was employed and did his job efficiently and to theirgeneral satisfaction.Because Lewis was accustomed not to eat breakfast in themorning but to take only a cup of coffee, it is quite likely that the odor onhis breath was from the liquor consumed the night before. Apparently Lewiswas unaware of this, at least before his suspension, hereinafter related.In about June 1960, Providence Hospital requested that Lewis be replaced.Genevieve Groszko, administrative assistant for that hospital, testified that sheremembered that she had requested a replacement. Although, she was unable toremember why, Manager Orr testified that the reason was the odor of liquoron Lewis' breath.Lewis was moved to another location.During the spring or early summer of 1962,20 while Lewis was workingat the Metropolitan Hospital (where he had been stationed, as nearly as I canascertain, for 6 months or more) the administrator of the hospital telephonedManager Orr and commented on the fact that, Lewis had the, odor ; of liquoron his breath.The administrator did not testify. It. is not clear whether ornot the administrator, actually requested Lewis' removal.There is reason to `believethat ' he did not.On that occasion, Lewis was, called into the, office and Oglegave him a 2-week suspension. Following ,that suspension, Lewis was . assignedto.the Park Shelton Hotel for a few months.But Orr,testified that the RespondentlikedLewis' hospital work; so later, during the year, 1962, he, assigned Lewisto a desk job in the lobby of Woman's Hospital.Although during the period of Lewis'. employ at Woman's Hospital, there,isevidence that Lewis arrived at work: ,with the odor of-liquor on his breath attimes,the hospital personnel, if they noticed it,21 made no complaint to theRespondent about this.Late in April 1963, the subject of Lewis' breath came to the hospital's attentionin the form of an anonymous letter rather than by any direct complaint.Thisanonymous letter was-mailed to the administrator of Woman's Hospital on April23, 1963.The identity of the writer was never established.22 The letter, witherrors as shown, reads as follows:,Dear MadamnThis is to tell you how unfair it is to have a drunk guard over Patientsfrom City Hospital.Carry a .gun.Iam, a"whitewoman and he letme stay in chair until another white woman ask him what was wrongwith him and wheel me to the elevator. Drunk, Breathe smelled terrible,Everyone laughing at him even other guard said he was drunk. And thenhad Nerve to put Wrist Band on my arm. Guard called him Tom. Doyou know your guard that Well? I'm also writing all the newspapers.Doyou think it fair to us. Because we cannot pay?Wer'e human to.Wewant respect.''From a white city Patient.It is hardly reasonable to assume that Lewis could have been actually drunkand that hospital personnel would not have noticed it.His job brought himinto contact with such personnel with every patient admitted.No hospitalemployee was called to substantiate the anonymous charge and no guard wasproduced to testify although one was mentioned in the letter.No other guardshould have been there on duty in any event. I judge that the hospital musthave deduced that the letter was written by a crank or by someone who boreLewis a grudge, for it did nothing about the letter immediately. Early inMay, Miss Malloy, the administrator of the Woman's Hospital, telephoned Orrand told him that the hospital had had astaffmeetingatwhich they haddiscussed the conduct of "the guards."Orr went to the hospital to speakwithMalloy.Malloy reported to Orr that there was an objection to the guards20Orr placed this incident a year earlier.The Respondent had no record ofassignmentsof personneland the memoryof witnesses as to dateswas not very reliable.a One or twice it was noticed by hospital personnel, but they did nothing about it. I in-fer that the odor was not so offensive as to provoke a complaint.22 Lewis, inthe course of his employment at the hospital, had had three occasions towrite critical reports concerning the improper way in which an elevator operator performedher job, afterhe had,in each instance, spoken to the elevator operator about it.Lewissuspectedthat this operator was the writer of the anonymous letter, but no effort wasmadeby either the Respondent or the hospital to determine if this was true.I surmisethat thereare others who might have had an ulterior motive for writing such a letter. OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE563smoking in the corridor and that they did not patrol properly.23Finally,Malloybrought out the anonymous letter and showed it to Orr.There is no evidencethatMalloy gave the letter any credence or otherwise criticized Lewis or evencommented on it.Orr asked permission to take the letter to the office withhim.Orr took up the other complaints with Sergeant Samuel Caputo, tellingCaputo to take up the matter of the complaints with the guards.Lewis testified that early in May Orr showed him a copy of the anonymousletter and told him that the sergeant (Caputo). had said the letter was a spiteletter.Caputo, himself, was a witness, but he appeared to be not an impartialwitness.He testified that on May 4; 2 days after hearing of the anonymousletter,he went to the hospital early in the morning at the instruction of Orrto check on the guards and transmit orders. (Caputo had difficulty rememberingdates.)He testified that at 7:55 am. "I went up-to Tom and told him thatIhad been requested out here-to make a certain check, and his duty was notto let a certain group of people in. If they did come in he was to see thatthey- wouldn't enter the hospital property. ,So Tom came in and he was carryinga bag and a thermos bottle and he didn't seem to understand what I hadtold him, and when he spoke+ to me I got a whiff of his breath. His eyeswere' pretty red, and he ' wasn't exactly standing straight.' He sort of weaved."This testimony is incrediblet'because Caputo could have caused Lewis' removalright then -if Lewis was--in fact weaving and so much under the influence ofalcohol,and I am - certain that -Respondent 'would have expected Caputo todo so, but he did not even'reprove Lewis so far as appears. Following thisalleged incident, Caputo 'testified, he telephoned Orr and told him that he "haddetected-had smelled liquor on Tom Lewis' breath."He said nothing aboutany red eyes or weaving. Orr 'testified to, no such report from Caputo. Suchan incident, if it occurred, following Caputo's learning of the anonymous letterand being instructed by Orr to check- into the matter, certainly would be expectedto have been reported in full detail to Orr.Yet, according to Caputo, he merelyreported to Orr - that he smelled liquor on Lewis' breath, and in this he wasnot corroborated by Orr. I do not credit Caputo's testimony that Lewis wasunder the influence of liquor on the morning of May 4, 1963. For no lessthan 2 weeks after learning of the anonymous letter, Respondent took no furtheraction regarding Lewis.From- this, I deduce that Malloy did not request Lewis'removal and that there was no dissatisfaction with his services.The original hearing in this case took place on May 21, 1963. Lewis' custo-mary day off was Sunday; however, he had, the week before, asked,for Fridayand Saturday, as well as Sunday, May 17 to 19, off, and his request had beengranted.According to Orr, Lewis had said he was going out of town.The Respondent called as a witness Elmer Boer, the chief engineer at Woman'sHospital.Boer testified that on Friday, May 17, at a meeting of the departmentheads, he received the anonymous letter, that he spoke with Sergeant Caputoabout it the same day, and that he told Caputo that "we could not have onduty anyone who drank on the job, was drunk or who even had liquor onhis breath." In view of Orr's testimony that Boer acted unaware of the anony-mous letter when Orr first spoke with Boer, which testimony is in the natureof an admission, and which I believe to be fact, I am skeptical of Boer's testimonyas to when he learned of the anonymous letter and spoke, if at all with Caputo.Caputo testified that he reported to Orr a request by Boer to remove Lewis. Orrdid not testify to this.According to Orr, when he spoke with Boer he didso direct.He made no mention of such a report from Caputo. Boer testifiedthat the sergeant referred the matter to Orr and that Orr took Lewis off thejob and said he would not be back again. It was obviously a presumptionon Boer's part that the sergeant had reported it and that Orr had acted thereon. Itisunlikely that he would have known of this himself. Boer explained thathe,himself, had not been on the job between March 22 and May 13, thusaccounting for the fact that he had not seen the letter earlier.Normally, Iwould be disposed to credit a disinterested witness, but because of certain discrepan-cies in the testimony, I am not convinced of the accuracy of Boer's testimony. Thesediscrepancieswillbe examined. 24 In the first place, the letter had been23 SinceLewis was stationed at a desk in the lobby, he apparently did not have patrollingduties, so this criticism must have referred to other guards24Boer impressed me as showing a disposition to help Respondent's case.This was par-ticularly noticeable in his unwillingness to concede the improbabilities In theanonymousletter. DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed at a staff meeting before it was shown to Orr in early May. Noreason appears for the letter to have been the subject of another meeting onMay 17. Caputo testified to a conversation with Boer on May 17. He quotedBoer as saying, "Sam, we got a letter about Tom Lewis, and it was takenup with the Board today, and for the benefit or the concern of your companyor for the hospital it would be a good deal to take him out."This was somewhatdifferent from Boer's testimony.Caputo then testified that he called Orr andtoldhim about the meeting he had had with Boer and told him "that thebest thing was to remove Tom from Woman's Hospital." Orr never mentioned sucha recommendation and the evidence of Orr's conversation with Lewis on May19, induces me to believe that Caputo was fabricating. Orr's testimony not onlyvaried from Caputo's and Boer's but reveals what I would judge to be a possibleshifting of dates and conversations.I therefore report it as given on his directtestimony:Q. Did you conduct any investigation concerning that facts that areset up in the letter?A. I had talked to some of their men out there. I talked to Mr. Boerthat was later.He was away at the time. I talked to him perhaps about-oh,itcould have been around the 16th or 17th of May, I would say. [Becauseof the known date of Lewis' discharge, the speculative manner used byOrr to set this date appeared calculated to alter the date of his conversationwith Boer,especially in view of Boer's testimony.]Q.When you talked to Mr. Boer was that at his request?A.' I'm not sure if it was or not.We make a practice to try and seeour clients as often as possible.Imay have went out there on my ownbecause I do know this.[Iam inclined to believe that when he laterdid go there,he went on his own and not at Boer's request.]Mr. BoerIam sure at the time wasn'taware of this letter.Itwas new to him.[Boer's testimonywas that he talked to Orr about the matter a weekor two after May 17.]As I recall, he called someone there on the intercom-or someone toinquire about a letter, and I think it was obtained for him.' I don't knowif it was that particular day or not.TRIAL EXAMINER: After you had told him?The WrrNEss:Yes, because I was out at a later date, and I-and hehad it in his file at that time, but when we talked about it .he didn't haveit.He had to take it from somewhere else.Q.What, if anything did Mr. Boer tell you at the time of this conversation?A. Well, here we talked about the fact that once before-I say maybeseveralweeks earlier or months-about reports of Tom drinking. [Boertestified that once early in 1963' -he had smelled liquor on Lewis' breath,but did nothing about it.] I was very careful-I told Mr. Boer-I thinkwe both agreed that we had to be careful of anything like that.Wehad to be sure of ourselves.we had. [Any such conversation I view as fabrication or as part of alater conversation after Lewis'discharge.]Q. That was in a previous conversation? [Since Boer was not back onthe job before May 13, 1963, and did not testify to any conversation beforeMay 17,this leading question was designed to produce a misleading answer.According to Boer, he did not discuss the matter with Orr until a weekor two after May 17.]A.Yes.But then on about the 16th or 17th, when I talked to Mr.Boer, at that time he told me that he had smelled liquor on his breathand he had observed him at times [Boer testified on cross-examination that,except for the fact that he had once, earlier in 1963, smelled liquor onLewis' breath, which could have been from the night before, he thoughtLewis was doing a satisfactory job.] and he said we would have to-wouldhave to do something about him.He would have to come out. [Boerdid not testify to any conversation with Orr until after the discharge ofLewis.]' I' assured him it would be taken, care of immediately. [If thistook place, why did Orr not so inform Lewis?He did not do so.]From Orr's demeanor on the stand as well as from his testimony in regardto this matter, I am induced to believe that the conversation between Orr andBoer, if it occurred, took place at the instance of Orr and not of Boer andI also find that Orr spoke only after Lewis was discharged. Boer himself did OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE565not testify to any new incidents that had occurred concerning Lewis since thedate of the receipt of the anonymous letter.Boer, himself, not only did not testifyto any conversation that he had with Orr about Lewis on May 17, but he did noteven claim to have known about it before that date, and testified only that he dis-cussed the matter with Orr within a week or two after May 17.On Sunday, May 19, presumably late in the evening, Orr telephoned Lewisat his home and told him not to report for work on Monday. According toLewis,whose testimony was undenied in this respect, and is credited, Orr toldhim to come in and pick up his check in full, that Ogle had told Orr this,and that Orr did not know, why. Following receipt of this telephone call, Lewistelephoned Ogle about 10 o'clock that night and inquired about his apparentdischarge.Ogle said, according to Lewis, "You have been known to havehad the odor of liquor on your breath. I do not know the full particulars. SeeMr. Orr in the morning." Neither Orr nor Ogle denied having had theseconversations with Lewis.On Monday, September 20, Lewis went to the office and waited until Orrcame in.When Orr came in, he asked Lewis if they had not yet given himhis check.Lewis said that they had not, and Orr went and got it. Lewistestified that he asked about vacation money, and quoted Orr as replying, "Idon't know anything about it.Go in and see Jim. I am getting tired ofhim passing the buck onto me." This testimony was not directly denied byOrr.Lewis went to see Ogle and asked for his vacation money. Ogle toldhim he had none coming. Lewis quoted Ogle as saying that "the report hadcome in from the client to have me removed on account of the odor of liquor."Lewis testified that he had denied this and that Ogle had then said, "I havetaken a sample from your thermos bottle."Lewis quoted himself as saying thatthatwas "utterly ridiculous," and that Ogle had replied, "I could have, youknow."Lewis conceded that a sample of the contents of his thermos bottlecould easily have been procured because it always sat beside his desk in thelobby.Ogle's version was that when Lewis came into his office, he asked whathad happened, "and I said, `What do you mean what happened,' and he said,`Well if it is about the drinking I am not guilty'-I hadn't mentioned drinkingyet-and I said, `Where do you carry that stuff, in your thermosjug,'andhe kind of reddened up, slightly embarrassed, and I said, `What would you doifwe got a sample from your thermos jug.'."Ogle,after testifyingthat Lewis denied carrying liquor in his thermos bottle, continued,.andI said, `Well, Tom, we have had too many complaints from too manyclients.'Isaid, `I, warned you before,' and I had had him in my office the time beforeand I said, `We just cannottolerate itany longer.'I said,`We have fifteenmen working at Women's Hospital,to let one man disgracethem all by beingon the job with alcohol on his breath is more thanwe can tolerate."'Itwillbe observed that Ogle sought to make it appear thata complainthad' comefrom Woman's Hospital that Lewis had had the odor of liquor on his breath.Thiswas not, of course, true, and the evidence would not have warranted a beliefby Ogle that the hospital had made such a complaint.Even if Boer's testimonywere to be believed, he acted only on the anonymous letter and not on anylater occurrence of alcoholic breath.Concededly, Boer had not noticed any smellof liquor on Lewis' breath, himself, since early in 1963 and he did not testifyto having had such reports from any known person. I find it difficult to believethatBoer would have acted immediatelyon seeingthe anonymous letter, theapparent work of a crank or ofsomeone givingeffect to spite,especially sincethe hospital administrator had not seen fit to make any request for a replacement2 weeks earlier when she showed the letter to On and when no later eventhad come to the knowledge of Boer which would have justified a complaintabout Lewis.Because I have found vital parts of the testimony of Respondent'switnesses to be inconsistent and, in fact, incredible, and because there is morethana suggestionof tailoring of the testimony in respect to the eventsleadingto Lewis' discharge, I reject the Respondent's explanation of the reason for Lewis'discharge.Even if I could believe that Boer had acted on such a flimsy excuseas the anonymous letter and had for that reason requested a replacement forLewis, I should find it difficult to believe that a reasonable employer wouldhave used that as an excuse for discharging Lewis. Since the anonymous letterwas without substantiation, I believe that Lewis, an employee of 3 years, concern-ing whom for many months there had been no criticism, and whose work wasliked,would merely have been transferred.With greater cause for dischargeon prior occasions, that is what Respondent had done.On explained the reasonfor reassigningLewis on earlieroccasionsby testifying, "If we feel a man 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDiscapable of doing another job, we put him on.We don't throw a man tothewolves..Ifhe takes a drink, if he comes in with whiskey on hisbreath, if he does the job to our satisfaction, we give him a chance.We likedthe man [Lewis] and we tried to help him ...." Orr explained Lewis' dischargeinMay 1963 as based on the "third offense." He overlooked the fact thatthis "offense" was getting an unbelievable anonymous letter written about him;itwas not actually offending the hospital and provoking a complaint aboutthe odor of liquor on his breath.In the absence of a credible explanation of Lewis' termination, I believe anexamination of the facts to determine the true -reason is in order.Two daysbefore the first hearing in this case, Orr notified Lewis that he had been toldby Ogle to tell Lewis not to report for work the next day but to come inand get his check and that Orr did not know why this was to be done. WhenLewis telephoned Ogle that night, Ogle did not say that-the hospital had requestedLewis' replacement: he did not say that anything had happened to precipitateLewis' discharge; he vaguely suggested that Lewis "had been known" to havehad the smell of liquor on his breath. The ' very way in which this was putsuggests a casting about for an excuse rather than the existence of an actualjustifiableone.Itwas not until the following day that Ogle suggested toLewis that Respondent had had a complaint from the hospital about him. Ogleand Orr asserted that they dad not know that Lewis, at the time of his discharge,was under a Board subpena (as he was), but Ogle would not have to be clair-voyant to infer that Lewis would be called to testify. The first hearing concernedthe question of a refusal to bargain.The only likely witnesses were those whohad attended bargaining sessions.Among those present at such meetings werethe three committee members. Two of those members, Rivers and Wolski, hadbecome friendly ,to the Respondent's cause, having attempted; to the knowledgeofRespondent, to have the Union decertified.By the process of elimination,Lewis, as the third member, could have been expected to testify against theRespondent.Lewis had declined to sign. Rivers' decertification petition, 'and histestimony could be damaging to the Respondent. Lewis' absence on leave onMay 1-7 and 19 gave Respondent a chance to try out a replacement for LewisThe evidence esatablishedthat 'Ogle (and, hence, the Respondent) had a disposition !to - look with disfavoron the Union and' on union activity. There is evidence -from which it maybe inferred that Ogle was not 'antagonistic' to the Union so long as he couldnegotiations late in 1962, and'-the committeemen were largely responsible forthis.in seeking to compel Respondent to 1 sign the contract reached on'Noveniber14,before the Board' in May 1963"The flimsiness of the excuser for terminatingLewis, the failure"df Respondents' evidence to support their defense,` -the timingof Lewis" discharge, the evidence of Respondents" disposition to act ,in a retaliatoryfashion and all the pertinent- evidence,,'lead me'to' infer that Lewis was' a- victimof discrimination and was 'discharged because' of his union activities and because.of 'his 'anticipated -testimony, at a 'Board hearing.On the entire 'record, I' find,therefore,' that, Respondent -di'scriminated' in regard . to Lewis' hire ,-and ' tenureof employment in violation of Section 8(a)(3) and (1)' of the Act. The complaintalleges a violation of, Section 8(a)(4) of the Act.25 -However,' Lewis did notfile the change, and, at the time of 'his discharge, had not given testimonyunder the Act.- Since the discrimination does not come within the precise lan-guage of Section 8(a)(4), therefore; I make no -finding of a violation thereof.4.Hamilton's vacation payButlerHamilton, whose union activities have been related in section III, A,herein above, terminated- his employment on or about April 28 to take otheremployment:About a week before that, according to Manager Orr, Hamiltoncame to him and told him that he had a chance to take a new job that paid25 Section 8(a)(4) reads:'It shall be an unfair labor practice for an employer--#-######(4) to discharge or otherwise discriminate against an employee because he hasfiled charges or given testimony under. this Act.- OGLE PROTECTION SERVICE, INC. AND JAMES -L. OGLE567more, that he would like to get on it as soon as possible,that he did notlike to let Orr down,and that he would stay a week or two if Orr wished.NeitherOrr nor Hamilton testified to Orr's reply.Whether or not Orr waived a 2-weeknotice is,therefore,not known.The union contract contained a provision forvacation pay after 2 years' employment if 2 weeks'noticewas given beforequitting.Hamilton had worked more than 2 years.WhenHamilton returned for his paycheck about a week after quitting, heasked Orr about his vacationpay.Orrreplied that he did not know aboutvacation pay-that he (Orr) would have to take it up with Ogle.On a laterdate,between June 3 and 12, when Hamilton came in to see about the vacationpay, Orrtold him that he had talked it over with Ogle and they had decidedhe had none coming.There is no evidence as to when this decision was reached.Orr testified that the reason for the decision was that Hamilton had not given2 weeks' notice.Ogle quoted himself as tellingOrr that "according to ourcompanypolicyanyone leaving on short notice should at least give us a writtennotice,even concerning the vacation pay, and I said I don'tbelievewe cando anything about it."Hamilton testified that when Orr was telling him thathe would not receive vacation pay, Orr pulled a paper out of his desk, identifiedas a copy of the charge filed in CaseNo. 7-CA-4244 herein,and said thatOgle had said he would not pay Hamilton's vacation pay "at all now"becauseHamilton's name appeared therein,referring to that portion of the third paragraphconcerning Respondent'srefusal to discuss grievances which read,.andthe grievance concerning the assignment of work to employee Butler HamiltonOrr, according to Hamilton,referred to the "grievance here abouttheWoman'sHospital"and asked if that had not been settled.Hamilton testifiedthat he replied that he had received a day's pay but that the grievance wasnot settled because he did not"getmy transfer back like I should have."OrrtoldHamilton that he should go to the Board and tell them that the grievancehad been settled.During this conversation,Hamilton asked Orr if he did notthink hewas entitled to the vacation pay and quoted Orr as saying,"Well,off the record,I think that you deserve vacation pay." `Orr admitted sayingthatHamilton"probably"deserved it,but he denied giving any other reasonfor his not getting it except the failure to give 2 weeks' notice.He wasnot asked about a conversation concerning the grievancementioned in the charge.There is no evidence to show then date when Orr had conferred, with Ogleand when Ogle had decided not to pay Hamilton for his vacation.If the decisionwas made before the charge was received,itwould'be difficult to find; onthe evidence,that it was made for discriminatory reasons.Hamilton's past unionactivitieswere remote with relation to the-decision not to give Hamilton anyvacation pay.From the manner in which-Hamilton-quoted Orr as saying thatOgle would not pay him for his vacation"at all now,"I find reason to believethatOgle's decision had been made,before receipt, of .the charge and that thereceipt of the charge with Hamilton'sgrievance included thereinmerely fixedthe decision more. firmly.Neither Ogle nor Orr was specifically questioned, aboutwhether or not,Ogle had ever made a statement indicating that, because Hamil-ton's grievance had appeared in the charge,Hamilton would be denied his vaca-tion pay.Orr denied,however, that he had given Hamilton any reason except,Hamilton's failure to give 2 weeks'notice.Even if Hamilton's testimony were tothatOrrpurportedly quoted Ogle as saying,after receipt, of thecharge,that"now" he would not pay Hamilton his vacation pay, Hamilton'stestimony as to whatOrr told himOgle said-would be hearsay as to whetheror not Ogle actually made the statement.Although Hamilton appeared to meto be an honest witness, whereas Orr, at times,appeared to be under someconstraint and was often evasive, and although I am disposed to find that Orractuallymade a statement to Hamilton substantially as Hamilton testified, I amnot disposed to find, on hearsay evidence,thatOgle actually made his decisionon the basis stated by Orr, especially since the evidence did not clearly fixthe date of Ogle's decision.For thisreason,aswell,I refrain from findingthatRespondent discriminated against Hamilton in violation of Section 8(a)(3)of the Actas alleged in the complaint.Thisfinding in no way affects whatevercontract rightsHamilton might have under the repudiated contract.The com-plaint alleged the denial of vacation pay to Hamilton to be a violation ofSection 8(a)(1) as well as (3) of the Act,but it did not allege that Orr'spurported quoting of Ogle regarding his unwillingness to give Hamilton vaca-tion pay based on the contents of the charge was an independent violationof Section 8 (a) (1) of theAct, soImake no finding thereon. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tionwith their operations described in section I, 'above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the several States,and, to the extent that they have been found to be unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYSince I have found that Respondents have engaged in certainunfair laborpractices,I shall recommendthat theybe ordered to cease and desist therefromand to take certain affirmative action designed to effectuate the policies of theAct.Since I havefound thatthe Respondent refused to sign a collective-bargainingcontract after agreement had beenreached, the Act requires thatthis be rectified.Since the agreementwhichwas reached was for a period expiring December 31,1963,theUnionmay choose to applythisretroactivelyor it may preferto utilize the failure of Respondentto honor that contractas a basis for bargainingfor a new contract.Although considerabletime has elapsed since the Unionlastwas recognized,itwas, during most of that time,deprivedof the fruitsof bargaining.Nothingmore seriously injures the prestige of a union in theeyes of its members or is more effectively designed to undermine a union thandepriving it of the earned reward of bargaining.In order to restore the situationto as nearly the same asthat previouslyexistingbeforethe commission ofthe unfairlaborpractices,I believe, that an order is requiredthatRespondentsnot only honor the contractwhichwas to have gone into effect on January 1,1963,but also,that on request,Respondent bargain with the-Union for a newcontract.I shall therefore recommend an order that Respondent,upon requestof the Union,sign the agreement which was reachedon November 14, 1962,furnish a signed copy thereof to the Union,and honor said contract,and alsothat,upon requestby theUnion,Respondent'bargainwith it concerning theterms of a new collective-bargaining agreement,and, if an agreement is reached,embody it in a signed written contract.26TheGeneral Counsel has requestedas part of the remedy that the Respondent be ordered to perform said contractretroactively and pay its employees,backpay. It is well settled,however, thatthe Board will not enforce a contract;itwill require only that Respondent signand honor it 27Any remedy for breach of contract must be found in another forum.Since I have found that Thomas Lewis and Harold Leeth were discriminatorilydischarged by Respondents,I shall recommend that the Respondents offer themreinstatement to their former or substantially equivalent position,without lossof seniority or other rights and privileges,and that Respondents make themwhole for any loss they may have suffered-by reason of the discrimination againstthem by paying to them a sum of money equal to that which each wouldhave earned in Respondent'semploy, absent the discrimination against himand absent the unfair labor practice for refusing to sign the contract, lessthenetwages each may have earned elsewhere between the dates of theirrespective discharges and the date of the offer of Respondents to reinstate them,with interest at the rate of 6 percent per annum on such sum due until paid.28Since I have found that the Respondents were not proved to have discriminatedagainstButlerHamilton,Ishall recommend that the complaint be dismissedwith respect to the allegation of unfair labor practice concerning Hamilton'svacation pay.CONCLUSIONS OF LAW1.Respondents are engaged in commercewithinthemeaningof Section 2(6)and (7) of the Act.2.The Unionisa labor organizationwithin themeaning ofSection 2(5) ofthe Act.28 SeeColonyFurniture Co.,144 NLRB 1582.7 Gene Hyde d/b/a Hyde's Super Market,145 NLRB 1252.YB IsisPlumbing& Heating Co.,138 NLRB 716. Such backpay is to be computed on aquarterlybasis in accordancewith the formula customarily followed by the Board. SeeN.L.R.B. v. Seven-Up BottlingCompany of Miami,Inc,344 U S. 344; and F.W. WoolworthCompany,90NLRB 289.. OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE5693.On November 14, 1962, end at all times material thereafter, the Unionwas, and is now, the' exclusive representative of all plant protection- employeesofRespondent working in plants and buildings located in the Michigan area,excluding all supervisors as defined in the Act, within the meaning of Section9(a) and (b) of the Act.4.By repudiatingan agreementreached on November 14, 1962, and refusingto sign orhonor it, Respondent has engaged in andis engagingin unfair laborpractices within themeaning ofSection 8(a)(5) of the Act.5.By refusing to recognize or negotiate with the Union concerning grievanceson and after January 18, 1963, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (5) of the Act.6.By discriminating in regard to the hire and tenure of employment of HaroldLeeth and Thomas Lewis, the Respondents have engaged in and areengagingin unfair labor practices within the meaning of Section 8(a)(3) of the Act.7.By the aforesaid unfair labor practices, the Respondents have interferedwith, restrained, and coerced their employees within the meaning of, Section8 (a) (1)'of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.The Respondents have not discriminated against Butler Hamilton.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon theentire record in the case, I recommend that the Respondent, its officers, agents,successors,and assigns,and Ogle, shall:1.Cease and desist from:(a)Repudiating or refusingto sign orhonor an agreement entered intoby Respondent with the Union on November 14,,1962, and refusing to recognizeor deal with the Union with respect to grievances of employees.(b)Discouragingmembership in International Union, United Plant GuardWorkers of America, and its Local 114, by discriminating in regard to thehire or tenure of employment of its employees.(c) In any other manner interfering with, restraining, or coercing employeesin the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargain-ing or mutual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request by the Union, sign the collective-bargaining agreementwhich was reached on November 14, 1962, and honor it as a contract in existencefrom January 1 to December 31, 1963.(b)Recognize the Union as the majority representative of the employees inthe aforesaid appropriate unit and, upon request, bargain with the Union collective-ly,and,ifan agreementisreached, embody suchagreementin the signedcontract.(c)Offer to Harold Leeth and Thomas Lewis immediate and full reinstatementto their former or substantially equivalentpositions,without prejudice to any rightsor privileges previously enjoyed by them.29(d)Make whole Harold Leeth and Thomas Lewis for any loss of pay eachmay have suffered as a result of the discrimination against him by payinghim a sum of money computed in the manner set forth in the section entitled"The Remedy."(e) Preserve and, upon request, make available to the Board and its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary anduseful to determine the amount of backpay due under the terms of this Recom-mended Order.29 In the event that either of said employeesis inthe armed services of the United Stateswhen such offer is made,saidemployee's right to reinstatement will be preserved as statedin attached Appendix. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Post at the place of business of Respondent in Detroit, Michigan, copiesof the attached notice marked "Appendix." S0Copies of said notice, to befurnishedby the Regional Director for Region 7 of the Board, shall,afterhaving been duly signed by Respondents, be posted immediately uponreceipt thereofand be maintained by them for a period of 60 consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(g)Notify said Regional Director, in writing, within 20 days from the dateof the service of this Trial Examiner's Decision and Recommended Order, whatsteps the Respondents have taken to comply herewith.31It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondents discriminated in regard to the hire and tenure of employmentof Butler Hamilton.80 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforced bya decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."M In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify the Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the NationalLabor Relations Board, and in order to effectuate the policies of the National.Labor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT repudiate or refuse to sign or honor, an agreement reachedbetween the undersigned and International Union, United Plant Guard Work-ers of America, Local 114, on November 14, 1962.WE WILL NOT discourage membership in International Union, UnitedPlantGuard Workers of America, or its Local 114, by discriminating inregard to the hire and tenure of employment of our employees.WE WILL NOT in any other manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist InternationalUnion,United Plant GuardWorkers of America, or its Local 114, or any other labor organization,to bargain collectively through representatives of their own choosing, orto engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL, upon request, sign and honor the contract entered into on No-vember 14, 1962, and we will, upon request, bargain collectively with theUnion, and, if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All plant protection employees working in plants and buildings locatedin the Michigan area, excluding all supervisors as defined in the Act.WE WILL offer immediate reinstatement to Harold Leeth and ThomasLewis without prejudice to their seniority or other rights and privilegesand make them whole for any loss suffered by them as a result of thediscrimination against them.All our employees are free to become, remain, or to refrain from becomingor remaining members of the above-named Union, or any other labor organiza-tion.We will not discriminate in regard to hire and tenure of employment, NEUMANN BROS. PAVING CORP.571or any term or conditionof employment,against any employee because of mem-bership ornonmembership in any such labor organization.OGLE PROTECTION SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(JAMES L. OGLE)NoTE.-We will notify any of the above-named employees presently servingin the ArmedForcesof the UnitedStates oftheir rightsto full reinstatementupon application in accordancewith the Selective Service Act and the UniversalMilitaryTrainingand ServiceAct of 1948,as amended,after discharge fromthe ArmedForces.This noticemust remain posted for 60 consecutive days from the date ofposting, and must notbe altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywiththe Board's Regional Office, 500Book Building,1249WashingtonBoulevard,Detroit,Michigan, Telephone No.963-9330, if theyhave any question concerning this notice or compliance withits provisions.Neumann Bros. Paving Corp.andGeorge L. Smith.Case No.3-CA-f29291.November 6, 1964DECISION AND ORDEROn August 14, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending dismissal of the complaint in itsentirety,as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Examin-er'sDecisionand a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel. [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner. Accordingly, we shall dis-miss the complaint.i The Trial Examiner found that Smith,on December 26, 1963, demanded payment fromRespondent for snowplow work which Respondent had previously paid him (Trial Ex-aminer's Decision, footnote 9).The record shows, however, that on the foregoing dateSmith demanded payment for other work,referred to as "shovel"work, for which he hadalso been paid, rather than snowplow work. This correction does not alter our agreementwith the conclusion of the Trial Examiner concerning Smith's termination of employment.149 NLRB No. 54.